— In an action to recover damages for personal injuries, defendant pleaded in her answer a defense in which she alleged that plaintiff had executed and delivered a general release. Plaintiff voluntarily served a reply consisting of denials and later moved for leave to amend his reply so as to plead fraud and other matters tending to avoid' the release. Order granting leave to amend plaintiff’s reply reversed on the law, without costs, and motion for leave to amend denied, without costs. The voluntary service of a reply to the defense pleaded in defendant’s answer was unauthorized, and the pleading was, consequently, irregular. The fact that defendant did not return this irregular pleading did not authorize the court to permit an amendment thereof, or to compel defendant to accept a further unauthorized and irregular pleading, without her consent. Since the appeal, however, presents no practical question in these particulars because the new matter pleaded in defendant’s answer is deemed to be controverted by traverse or avoidance (Civ. Prae. Act, § 243), no costs are allowed. Nolan, P. J., Carswell, Johnston, Sneed and Wenzel, JJ., concur.